Citation Nr: 0023863	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for a  skin disorder of the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977.

The appeal arises from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, granting service connection 
for pseudofolliculitis barbae and assigning a 10 percent 
rating for that disorder, effective February 5, 1997, the 
date of receipt of the claim.

By a February 2000 rating decision, the RO granted an 
increased rating for pseudofolliculitis barbae to 30 percent 
disabling, effective February 5, 1997.  The veteran has since 
persisted in his appeal, his representative informing that he 
seeks a 50 percent rating for the skin disorder.  


REMAND

Factual Background

Upon VA dermatology outpatient treatment in February 1997, 
the veteran complained that his pseudofolliculitis barbae and 
hyperpigmentation between the eyebrows were not being treated 
and were getting worse.  Objectively, there was a 
hyperpigmented macular area over the nasal bridge without 
active inflammation.  There were also multiple flesh-colored 
and hyperpigmented papules in the beard, neck, and occipital 
areas without inflammatory lesions.  The examiner assessed 
acne keloidosis niche, pseudofolliculitis barbae, and post-
inflammatory hyperpigmentations of the nasal bridge.  

At a VA examination in March 1997, in pertinent part, the 
veteran's history was noted of a pseudofolliculitis barbae 
eruption which began in 1974 to 1975 in service.  It was 
noted that the veteran had been required to shave his 
eyebrows in the center because they tended to grow together, 
and this resulted in the pseudofolliculitis barbae eruption 
in the central forehead region.  Upon examination, the 
veteran had multiple acneiform lesions, some appearing 
somewhat keloidal, on the anterior lower neck and underneath 
the chin in the veteran's beard area.  The examiner diagnosed 
these as pseudofolliculitis barbae.  There was also a 
"velvety thickening and almost an acanthosis nigricans 
pattern" in the central forehead in the area between the 
eyebrows.  The examiner assessed that this was likely 
consistent with lichen simplex chronicus at the site of the 
recurrent pseudofolliculitis barbae lesions.  

In a December 1997 notice of disagreement, the veteran argued 
that the skin condition between his eyebrows, consisting of a 
velvety thickening, caused "much anguish and grief," with 
the veteran constantly aware of others, especially children, 
staring at him because of the disfigurement.  The veteran 
explained that his daughter was sometimes embarrassed when 
other children asked questions regarding his facial 
condition.  He contended that to have to live with his 
daughter's embarrassment over his facial condition was 
"unbearable."  He also contended that he may have been 
denied jobs or promotions based on this disfigurement, 
because it tends to make those who interview him 
uncomfortable.  

In a December 1997 VA Form 9 the veteran reported that he was 
seeking a 50 percent rating for his facial disfigurement.  
The veteran pointed out that his pseudofolliculitis barbae 
had caused marked discoloration and color contrast.

At a January 1998 VA dermatology examination, the veteran's 
history of skin problems since shaving in service were noted.  
The veteran reportedly developed dark bumps between his 
eyebrows when he was told to shave the hair in that area in 
the military.  He reported trying a lotion to diminish the 
discoloration between his eyebrows, but the attempt was not 
effective.  The veteran reported also having an associated 
cold sensation requiring hot compresses.  The veteran denied 
pruritus in the area between his eyebrows.  The veteran also 
reported having bumps elsewhere on the face and neck which 
required him to grow a beard to keep the bumps from 
recurring.  The veteran reported that he was able to prevent 
recurrence in this manner everywhere except on the lower part 
of the neck where growing a beard caused discomfort.  He 
reported that in that area of his neck he had in the past 
tried lotions including Cleocin T.  He reported also 
occasionally getting bumps on the posterior hairline.  Upon 
examination, the veteran appeared well.  His face had colored 
and inflammatory papules in the beard and distribution in 
areas that had been completely shaved.  There was a short 
beard present.  The posterior hairline  had one to two 
inflammatory papules and a follicular base.  There was an 
ill-defined hyperpigmented macule between the eyebrows.  No 
underlying scale was observed, and there was no induration.  
The examiner diagnosed pseudofolliculitis barbae with a 
probable component of acne, and post-inflammatory 
hyperpigmentation with probable underlying eczema component 
and neurodermatitis component.  The examiner suggested that 
certain preparations may be useful in reducing the area of 
hyperpigmentation.  In association with the examination, two 
unretouched color photographs were obtained of the veteran's 
face, with a slight amount of the neck visible.  In these 
photographs the veteran is observed to have a short beard and 
to have an area of darkened skin between his eyebrows.
 
Analysis

The Board notes that the RO has rated the veteran's skin 
disorder of the face under Diagnostic Code 7800, which is the 
code for facial scars.  However, the veteran is not service-
connected for facial scars.  Rather, as the medical evidence 
informs, the veteran's skin condition of the face consists of 
active disease, inclusive of pseudofolliculitis barbae with a 
probable component of acne, and post-inflammatory 
hyperpigmentation with probable underlying eczema component 
and neurodermatitis component.  Such active disease may be 
subject to exacerbation or remission, and, as reflected in 
the medical record, may be subject to ameliorative treatment, 
including limiting the extent of shaving and use of 
medications, salves, or ointments.  These active skin 
disorders are appropriately rated as eczema.  38 C.F.R. Part 
4, Diagnostic Code 7806.  

Where eczema is characterized by slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area, a noncompensable evaluation is warranted.  Where eczema 
is characterized by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
evaluation is warranted.  Where eczema is characterized by 
exudation or constant itching, extensive lesions, or marked 
disfigurement, a 30 percent disability evaluation is 
warranted.  Where eczema is shown with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
disability evaluation is warranted, which is the highest 
schedular evaluation provided under this diagnostic code.  38 
C.F.R. Part 4, Code 7806 (1999). 

Inasmuch as the veteran has already been assigned a 30 
percent rating for his skin disorder of the face, a VA 
examination is in order to evaluate his skin disorder of the 
face based on the criteria for assignment of the next higher, 
50 percent rating under Diagnostic Code 7806.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since December 1998 
for his skin disorder of the face, and 
that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record 
for this disorder should then be 
requested.  All records obtained should 
be associated with the claims folder.

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the degree of severity of his skin 
disorder of the face.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
in the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner must specifically state 
whether each of the following are 
present: ulceration; extensive 
exfoliation; crusting; systemic or 
nervous manifestations; exceptional 
repugnance.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for a skin 
disorder of the face, assigning the 
appropriate disability rating under 
Diagnostic Code 7806.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




